JUDGMENT

CARMAN, Judge:
Pursuant to the holding of the Court of Appeals for the Federal Circuit in Wheatland Tube Co. v. United States, slip op. 2006-1524, -1525 (Fed. Cir. July 25, 2007), it is hereby;
ORDERED that the Department of Commerce’s determination in Certain Welded Carbon Steel Pipes and Tubes from Thailand, 69 Fed. Reg. 61,649 (Dep’t Commerce Oct. 20, 2004) (final results of an-tidumping duty administrative review) is affirmed in its entirety; and it is further
ORDERED that this case is dismissed.
SO ORDERED.